Citation Nr: 0207412	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  99-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Entitlement to an increased rating for the service-connected 
left knee disability, currently evaluated at 20 percent.




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO in Hartford, Connecticut.  



REMAND

The Board notes that, on July 16, 2001, the veteran was 
scheduled to attend a hearing before the undersigned Member 
of the Board at the RO in Hartford, Connecticut.  However, he 
failed to attend.  

In a May 2002 letter, the Board received a letter from the 
veteran requesting that he be scheduled for either a 
videoconference hearing or a "Travel Board hearing" at the RO 
in St. Petersburg, Florida.  He explained that he missed the 
previously scheduled hearing because the RO had not promptly 
updated his address, noting his move from Connecticut to 
Florida.  

In June 2002, the undersigned Member of the Board granted the 
veteran's Motion to Reschedule and found that good cause had 
been shown for his failure to attend the July 2001 hearing.  
Appropriate action was then initiated to schedule the veteran 
for another hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
contact the veteran in order to clarify 
whether he still wants a hearing at the 
RO in St. Petersburg, Florida before a 
Member of the Board (appearing either in 
person or via videoconference).  All 
indicated action then should be 
undertaken to transfer the veteran's 
claims folder to that RO for the purpose 
of conducting the hearing or otherwise to 
move his records there on a permanent 
basis.  Unless the veteran clearly 
indicates (preferably, in a signed 
writing) that he no longer desires such a 
hearing, the hearing should be scheduled 
at the earliest opportunity.  Thereafter, 
following completion of all indicated 
development, the case should be returned 
to the Board in accordance with the 
current applicable procedures, if 
indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




